Filed 3/17/21 P. v. Meadows CA4/2



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E074143

 v.                                                                      (Super.Ct.No. BLF002634)

 FRANK EDWARD MEADOWS, JR.,                                              OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed.

         Stephanie M. Adraktas, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Robin Urbanski and Yvette M.

Martinez, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Frank Edward Meadows, Jr., pleaded guilty to possessing marijuana in prison in

2003. In 2019, Meadows moved to vacate his conviction under Proposition 64, which

legalized possession of less than 28.5 grams of marijuana by any person over the age of

21 and allowed those currently serving sentences for possession to modify or dismiss

those convictions. The trial court denied Meadows’s motion.

       On appeal, Meadows argues Proposition 64’s legalization of certain kinds of

marijuana possession applies to simple possession of marijuana inside a prison. The

People argue Proposition 64’s legalization of marijuana possession did not legalize

possession inside prisons. We affirm.

                                        I. FACTS

       On April 24, 2003, Meadows pleaded guilty to possession of marijuana while

incarcerated in Ironwood State Prison. (Pen. Code, § 4573.6.) The trial court sentenced

Meadows to two years, to be served consecutive to the sentence he was already serving.

       In July 2019, Meadows petitioned to vacate his conviction under Health and

Safety Code 11361.8, subdivision (f), unlabeled statutory citations refer to this code. The

Riverside County District Attorney opposed the petition. The trial court denied the

petition.

       Meadows timely appealed.

                                     II. ANALYSIS

       The issue Meadows asks us to decide is whether Proposition 64 legalized a person

over 21 years old from possessing less than 28.5 grams of marijuana while incarcerated.



                                             2
       In 2016, voters passed Proposition 64, which amended Division 10 of the Health

and Safety Code. In particular, Proposition 64 added section 11362.1, which made it legal

for a person over 21 to possess less than 28.5 grams of marijuana. It also allowed certain

people currently serving sentences for such possession to petition for recall and

resentencing. (§ 11361.8.) However, Proposition 64 also added section 11362.45, which

enacted a set of savings clauses. These savings clauses state that section 11362.1’s

legalization of marijuana possession “does not amend, repeal, affect, restrict, or preempt”

certain other laws regarding possession of marijuana, including “[l]aws pertaining to

smoking or ingesting cannabis or cannabis products on the grounds of, or within, any

facility or institution under the jurisdiction of the Department of Corrections and

Rehabilitation or the Division of Juvenile Justice.” (§ 11362.45, subd. (d).)

       Meadows acknowledges that Proposition 64’s savings clause means that anybody

smoking or ingesting cannabis within a prison may still be convicted of a felony under

Penal Code section 4573.6. However, Meadows argues that he was not convicted for

smoking or ingesting marijuana, only for possession. He points out that the savings

clause doesn’t specifically save the prohibition on possessing marijuana in a prison, and

therefore Proposition 64 legalized possession within a state prison along the same lines as

those without it. He argues he is therefore entitled to seek recall and resentencing under

section 11361.8 because his simple possession, whether inside or outside prison, would

be legal under the law as it exists now.




                                             3
       Two recently published cases addressed Meadows’s argument. The first, People v.

Perry (2019) 32 Cal.App.5th 885, 890 (Perry), rejected Meadows’s argument. In that

case our colleagues in the First District held “Proposition 64 did not affect existing

prohibitions against the possession of marijuana in prison or otherwise affect the

operation of Penal Code section 4573.6.” (Id. at p. 890.) The court so held because

“[w]hile section 11362.45, subdivision (d), does not expressly refer to ‘possession,’ its

application to possession is implied by its broad wording,” in particular its use of the

phrase “ ‘pertaining to.’ ” (Id. at p. 891, italics omitted.) The court held that

Proposition 64’s exception for “ ‘[l]aws pertaining to smoking or ingesting cannabis’ ” in

a prison may reasonably be read to include laws regarding possession of cannabis alone,

even without evidence of smoking or ingestion. It reasoned this was the appropriate

reading of section 11362.45, subdivision (d), because possession is imminently related to

smoking or ingesting, there is no reason for an inmate to possess cannabis but to

eventually ingest it, and possession has historically been treated as more culpable than

simple use, not less. (Perry, at pp. 891-892, italics omitted.) Accordingly, it concluded

that “[i]t is apparent that Proposition 64 . . . was intended to maintain the status quo with

respect to the legal status of cannabis in prison.” (Id. at pp. 892-893.)

       However, in People v. Raybon (2019) 36 Cal.App.5th 111 (Raybon), review

granted August 21, 2019, S256978, the Third District explicitly rejected the court’s

holding in Perry. Instead, the court decided that Proposition 64’s savings clause was not

ambiguous, and that the plain meaning should prevail. That is, the Raybon court



                                               4
concluded “it stretches the imagination to conclude that the drafters listed two distinct

activities, ‘smoking or ingesting,’ intending to include a third distinct activity,

possession, by using the vague reference ‘pertaining to.’ ” (Id. at p. 121.) They concluded

that the purpose of the “pertaining to” language “is to describe the vast array of means of

consumption and consumption, not possession, is the act the voters determined should

remain criminalized if the user is in prison.” (Id. at p. 122.) In particular the court noted

the “pertaining to” language would continue to criminalize the ways “inhaled as a

nonburning vapor or applied topically such that it is absorbed through the skin.” (Id. at

p. 122.) Our Supreme Court has since granted review in Raybon.1

       We agree with Perry and decline to follow Raybon. In particular, we agree with

Perry that section 11362.45, subdivision (d), is ambiguous, and disagree with Raybon

that it either has a plain meaning or that the plain meaning is what they say it is. Perry

correctly argues the phrase “pertaining to” renders subdivision (d) both more broad and

more ambiguous than similar provisions in section 11362.45 because the question of

what pertains to smoking or ingesting marijuana is open-ended. As the court in Perry

pointed out, the word pertain throws a wide net, as it can mean “ ‘to belong as an

attribute, feature, or function’ [citation], ‘to have reference or relation; relate’ [citation],

[or] ‘[b]e appropriate, related, or applicable to’ [citation].” (Perry, supra, 32 Cal.App.5th

       1 The court in Raybon also addressed certain arguments, not raised here, that
Proposition 64 effectively rendered cannabis no longer a controlled substance for
purposes of Penal Code section 4573.6. We do not consider this issue because it was not
raised and because it is effectively resolved if we conclude, as we do here, that
section 11362.45, subdivision (d), continues to criminalize marijuana possession in
prison.

                                                5
at p. 891.) Given this, we are “hard pressed to conclude that possession of cannabis is

unrelated to smoking or ingesting the substance.” (Ibid.)

       Moreover, Raybon does not properly address Perry’s most compelling argument:

that there is no reason for any prisoner to possess marijuana without a medical

prescription except to consume it illegally or allow another prisoner to consume it

illegally. Circumstances where possessing and use are decoupled do exist elsewhere and

are regulated separately in those circumstances. For instance, we can imagine innocent

scenarios in which a responsible marijuana user could want to possess marijuana in

certain circumstances without intending to use it, likely because they are legally

transporting it from one location to another. This explains why section 11362.45 would

save laws prohibiting possession in drug-free workplaces under subdivision (f), or why

section 11362.3 subdivision (a)(5), prohibits possessing cannabis on school grounds. This

is because there may be reasons someone could possess marijuana at work or school

without intending to smoke or ingest it, and the voters of California wanted to make clear

that such possession was still prohibited.

       No such similar reasons exist in prison. Prisoners do not possess marijuana merely

to transport it legally from one location to another. Smoking or ingesting are always

criminal regardless of the location within the prison. Indeed, Meadows himself doesn’t

offer any proposed scenarios where possession of marijuana in a prison would be

unrelated to the consumption or ingestion of that marijuana. Thus, there is no reason to

possess marijuana except to consume it illegally. Because of this, section 11362.45,



                                             6
subdivision (d), did not need to specify that possession was still prohibited in prisons,

because prohibiting smoking or ingesting and those activities “pertaining to” the same

necessarily includes possession within a prison in ways it does not outside a prison.

       Similarly, the absence of such “pertaining to” language in other subdivisions of

section 11362.45 demonstrates that the drafters, and the voters, were capable of saving

only those laws strictly related to consumption and chose not to. For instance,

subdivision (a) saves “[l]aws making it unlawful to drive or operate a vehicle . . . while

smoking, ingesting, or impaired by, cannabis.” (§11362.45, subd. (a).) The drafters of

Proposition 64 could have phrased subdivision (d) the same way, saving only those laws

prohibiting smoking or ingesting cannabis in a prison. They did not. Instead, they saved

any law “pertaining to” smoking or ingesting marijuana. That the statute does not use this

phrasing in one case where it would make sense to do so, but does in another, implies the

drafters, and the voters who approved Proposition 64, intended to save more of the

relevant laws regulating marijuana in prison than those regulating marijuana elsewhere.

       The absence of “pertaining to” language in subdivision (a) of section 11362.45

also directly contradicts one of Raybon’s conclusions. Namely, Raybon found that the

“pertaining to” language is not surplusage because it “describe[s] the vast array of means

of consumption and consumption,” as “consumption can be achieved in ways not strictly

involving smoking or ingesting.” (Raybon, supra, 36 Cal.App.5th at p. 122.) If so, the

lack of any “pertaining to” language in subdivision (a) would compel us to conclude it

only applies to smoking or ingesting marijuana. In other words, reading the “pertaining



                                              7
to” language in subdivision (d) to have the narrow meaning ascribed to it in Raybon also

narrows subdivision (a). This would mean subdivision (a) only saves those laws

regulating smoking or ingesting marijuana while operating a vehicle and not those laws

regulating, for instance, vaping, dabbing, or absorbing marijuana through the skin while

operating a vehicle. Thus, under Raybon’s interpretation, the “pertaining to” language is

either surplusage, or subdivision (a) prohibits consuming marijuana while operating a

vehicle only if you are smoking or ingesting it. We think both conclusions are absurd.

       Instead, we agree with our colleagues in Perry that section 11362.45,

subdivision (d), continues to criminalize marijuana possession in prison, because such

possession necessarily pertains to smoking or ingesting it.

                                   III. DISPOSITION

       We affirm.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              SLOUGH
                                                                                            J.
We concur:


CODRINGTON
          Acting P. J.


RAPHAEL
                          J.




                                             8